Citation Nr: 1204521	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for residuals of incomplete fusion of the cervical spine, claimed as secondary to service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in August 2010.  

Although the issue certified for appellate review by the RO was characterized as service connection for degenerative joint disease of the cervical spine with neck and bilateral shoulder and arm pain, secondary to service-connected diabetes mellitus, the issue has been restated by the Board to reflect the appropriate adjudicatory subject matter.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's incomplete fusion of the cervical spine was at least as likely as not causally or etiologically related to the service-connected diabetes mellitus.  


CONCLUSION OF LAW

The residuals of incomplete fusion of the cervical spine was due to or aggravated by the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  However, in light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision in this case, however, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, a veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

The Veteran contends that his current cervical spine, shoulder and arm problems are related to his service-connected diabetes mellitus.  Specifically, the Veteran contends that he underwent cervical diskectomy with fusion at C5-6 in 1994, but that the fusion did not heal completely due to his diabetes and that his current neck, shoulder, and arm pain are the result of the incomplete fusion.  

Historically, the evidence of record shows that the Veteran was diagnosed with diabetes mellitus in April 1991.  He was also treated by various private doctors for right arm pain radiating from his shoulder to his hand beginning in September 1991.  An MRI of the cervical spine in September 1993 revealed degenerative changes with spinal canal stenosis and cord compression at multiple levels with possible edema or myelomalacia at C5-6.  As surgery was contemplated, the Veteran was counseled by his surgeon in August 1993, about the various risks of spinal fusion, including increased infection rate, decreased healing in diabetics, and smoking.  At that time, the surgeon emphasized that the fusion rate was significantly less for smokers than nonsmokers with successful outcomes in the 90th percentile for nonsmokers, but only in the 70th percentile for smokers.  The records showed that the Veteran was a 2 pack-a-day smoker and was advised, repeatedly to quit smoking prior to his surgery.  Although the Veteran reported that he had cut back, the evidence showed that he was still smoking two packs-a-day in March 1994, and at least one pack-a-day when seen on a post-surgery follow-up evaluation in May 1995.  

In any event, in August 1994, the Veteran underwent anterior cervical diskectomy and fusion at C5-6 for an extremely large herniated disc.  A private report, dated in November 1994, indicated that the Veteran's symptoms had not improved since his surgery and that he may have some permanent dysfunction because he had delayed in having the surgery.  A VA MRI of the cervical spine in March 2006, revealed multi-level degenerative changes throughout the cervical spine with multiple areas of cord impingement, possible compressive myelopathy and incomplete bony fusion at C5-6.  

The evidentiary record includes letters from three private physicians to the effect that the Veteran's service-connected diabetes may have caused or contributed to the incomplete fusion of the cervical spine due to the fact that he was insulin dependent.  (See Drs. letters dated in February and March 2005).  

At the direction of an August 2010 Board remand, the Veteran was examined by VA in October 2010, to determine the nature and etiology of his cervical spine and upper extremity problems.  The claims file was reviewed and the examiner included a detailed description of the Veteran's complaints and medical history, including the three favorable private medical opinions.  The examiner opined that the Veteran's neck and upper extremity pain was caused by degenerative disc disease of the cervical spine and incomplete fusion, and that it was less likely than not that the disabilities (disc disease and incomplete fusion) were due to or aggravated by his service-connected diabetes mellitus.  The examiner noted that the Veteran was a heavy smoker, and that there is a great deal of evidence that smoking will interfere bone healing, especially fusion procedures.  However, the examiner indicated that he was not aware that diabetes interfered with bone fusion.  

In the instant case, the Board finds that the evidence of record concerning the relationship between the Veteran's diabetes mellitus and his incomplete fusion of the cervical spine is, at best, in relative equipoise.  That is, while the favorable private opinions were to the effect that the Veteran's diabetes was the probable cause of his incomplete fusion of the cervical spine, the physicians did not provide any discussion or analysis as to the basis for their conclusions.  Likewise, the October 2010 VA opinion that the Veteran's incomplete fusion was not due to or aggravated by the service-connected diabetes was similarly without explanation or analysis.  Thus, the competent evidence of record on the question of etiology, consists of conclusory opposing opinions.  

Although the private medical reports prior to the Veteran's surgery in 1994 emphasized that smoking was a critical factor in the healing process and repeatedly advised the Veteran to stop smoking - which he did not, a perusal of the medical literature confirms the private opinions that both smoking and diabetes can affect the healing process.  Since diabetes is recognized as a cause for an incomplete fusion/healing, even though it may not have been the primary cause of this outcome in this case, the evidence before the Board cannot be read as excluding any contributory effect.  As such, the Board considers the evidence in equipoise on the question of secondary service connection presented here.  Therefore, resolving all reasonable doubt in the Veteran's favor, it is concluded that a basis upon which to establish service connection for residuals of incomplete fusion of the cervical spine secondary to service connected diabetes mellitus, has been presented.  

ORDER

Service connection for residuals of the incomplete fusion of the cervical spine, secondary to service-connected diabetes mellitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


